DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see those filed 8/18/2021, with respect to the rejection(s) of claim(s) 1-19 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC § 103. The applicant argues that the term “central aperture,” as claimed was intended in the sense of a central hole in the lens, which would not be disclosed by Slatkine in view of Varghese (WO 2014/020512). The examiner acknowledges the applicant’s argument, and cites instead to L’Esperance, which discloses a hole, not an aperture (masking circle 166, Fig. 30, Col. 14 lines 18-19), whose purpose is to ensure varying transmission of light between the central part of the lens, and the outer part of the lens, and which when incorporated into the lens of Slatkine, teaches the applicant’s claim 1. For further support, the examiner cites also to Verhagen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 8, 10, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050215987 A1 to Slatkine and further in view of US 4729372 A to L’Esperance, and further in view of WO 2011121536 A1 to Verhagen.
Regarding claims 1 and 10, Slatkine teaches a light-based skin treatment device comprising: a laser light source (laser beam 4, [0196]) configured to provide a pulsed incident light beam for treating skin by laser induced optical breakdown of hair or skin tissue ([0004]); and a focusing system configured to focus the incident light beam into a focal spot in the hair or skin tissue, wherein the focusing system ([0190, 0196]) comprises an exit focusing lens (lens 9, [0197]) and states a diameter less than 1mm (“With the usage of diffusing unit 60, small-diameter beams, e.g. 0.1-7.0 mm, may be advantageously employed to treat a tissue having an area of 16 sq. cm” [0229]).  Slatkine does not state that the lens itself has an aperture. 
However, L’Esperance, which teaches a laser device and thus exists in the applicant’s field of endeavor, teaches a central circle (“smallest central masking circle 166,” see Fig. 30; further see Col 14 lines 18-19); that is, it teaches to the concept of radial masking, and like the applicant’s claimed device, ensures varying transmission of light between the central part of the lens, and the outer 

Regarding claims 5 and 15, Slatkine in view of L’Esperance in view of Verhagen teaches wherein the central hole has a diameter of less than 0.5mm (“With the usage of diffusing unit 60, small-diameter beams, e.g. 0.1-7.0 mm, may be 

Regarding claims 6 and 16, Slatkine in view of Esperance in view of Verhagen does not state the percentage relating area of the hole and area of the lens; however, Slatkine does state a relation wherein a central hole has at least one of an area of less than 5% of the area of the exit focusing lens, or an area of less than 5% of the effective aperture of the exit focusing lens (“array 991 of focusing lenslets each of which has a diameter of e.g. 0.7 mm,” [0233], elsewhere stating that the diameter of the aperture could be as small as 0.1mm; in this case, the total area of the aperture would be less than 5% that of the lens). In light of the rejection of claim 1, if the hole of L’Esperance in view of Verhagen is incorporated into the lens of Slatkine, it would be obvious to one of ordinary skill in the art to incorporate the hole into the lens such that it remains significantly smaller in diameter than the light beam which is incident upon it (i.e. less than 

Regarding claims 8, 14 and 18, Slatkine teaches further comprising a beam shaping arrangement (“annular abutment plate 804” [0250]).  However, Slatkine does not state an annular beam. L’Esperance, which discloses a laser device for surgery and thus exists in the applicant’s field of endeavor, states an annular incident light beam (“projected annular beam 12” col 14 lines 12-13). It would have been obvious to one of ordinary skill in the art to combine the device of Slatkine with the annular beam as taught by L’Esperance in order to precisely target the geometries of the treatment site.

Claims 2-4, 7, 11-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slatkine in view of L’Esperance in view of Verhagen as applied to claim 1 above, and further in view of WO 2015071099 A1 to Varghese et al, henceforth Varghese.

Regarding claims 2 and 11, Slatkine in view of L’Esperance in view of Verhagen teaches a laser device but does not state the laser wavelength; however, Varghese, which teaches a laser treatment system and thus exists in the applicant’s field of endeavor, teaches wherein the laser light source comprises a 1064nm laser (“for example, a Nd:YAG laser is used with emission wavelength at 1064 nm” pg 8 17-19). It would have been obvious to one of ordinary skill to combine the device of Slatkine with the wavelength as taught by Varghese in order to achieve optimum treatment efficacy. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal wavelength for the laser based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).



Regarding claims 4 and 13, Slatkine in view of L’Esperance in view of Verhagen teaches a light source but does not teach the pulse duration. However, Varghese teaches wherein the laser light source is configured to deliver pulses with a pulse duration of 100fs to 10ns (“the range of about 100 fs to 100 ps,” pg. 10, lines 18-22). It would have been obvious to one of ordinary skill in the art to combine the 

Regarding claims 7 and 17, Slatkine in view of L’Esperance in view of Verhagen teaches a laser treatment system but does not state a static fluid. However, Varghese teaches wherein the central hole is filled with a static fluid (“wherein the plasma unit (117) comprises a plasma channel (118) in which the plasma (100) is generated, and wherein, in use, a fluid flows through the plasma channel (118) towards a skin surface (103), at least a portion of the fluid being converted into the plasma (100) in the plasma channel (118)…wherein the fluid comprises a noble gas,” see claims 5 and 7).  It would have been obvious to one of ordinary skill in the art to combine the device of Slatkine with the device of Varghese, as .


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slatkine in view of L’Esperance in view of Verhagen as applied to claims 8 and 18 above, and further in view of WO 2014145717 A1 to Wu.

Regarding claims 9 and 19, Slatkine teaches a laser device but does not teach at least one of a modulator, mask, plate and grating; however, Wu, which teaches a laser device and thus exists in the applicant’s field of endeavor, teaches wherein the beam shaping arrangement comprises: a spatial light modulator; or a phase mask; or a blanking mask; or a holographic plate; or a grating (“The aperture (1301) and grating at 300 lines/mm (1302)” [107]).  It would be obvious to one of ordinary skill in the art at the time of filing to combine the device of Slatkine with the grating of Wu, as the precise modulation of light translates to more precise control of therapeutic effects.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792